DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendments dated 4/29/22 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-16 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method for evaluating a multi-modal emotion cognition capability of a patient with an autism spectrum disorder, comprising the following steps:
(1) setting a multi-modal evaluation environment, wherein 
the multi-modal evaluation environment is used to stimulate a tested object: and 
the multi-modal evaluation environment comprises: a visual scene, a verbal communication scene, and an emotional communication scene;
(2) collecting multi-modal evaluation information…environment, wherein	
the multi-modal evaluation information comprises: intelligence information, behavioral data, and eye movement data of the tested object…eyes; and
(3) performing statistical analysis, to obtain an emotion cognition capability of the tested object, wherein 
a process of performing the statistical analysis comprises: performing the statistical analysis on the behavioral data, performing the statistical analysis on the eve movement data, and performing the statistical analysis on a combination of the behavioral data and the eye movement data…scene.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., an audio/video collection device and/or eye tracking device  these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., an audio/video collection device and/or eye tracking device  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20160262613 A1 by Klin et al (“Klin”), in view of PGPUB US 20130078600 A1 by Fischer et al (“Fischer”).
In regard to Claim 1, Klin teaches [a] method for evaluating a multi-modal emotion cognition capability of a patient with an autism spectrum disorder, comprising the following steps:
(see, e.g., p5);
(1) setting a multi-modal evaluation environment, wherein 
the multi-modal evaluation environment is used to stimulate a tested object environment: and 
the multi-modal evaluation environment comprises: a visual scene, a verbal communication scene, and an emotional communication scene;
(see, e.g., p78);

(2) collecting multi-modal evaluation information…environment, wherein	
the multi-modal evaluation information comprises: intelligence information, behavioral data, and eye movement data of the tested object…eyes; and
(see, e.g., p96, “suitable information [including] information relevant for the purposes of data processing and analysis” (“intelligence information”); and, e.g., p78, “eye tracking data”; see, e.g., p82 and 91 in regard to employing a camera to capture the subject’s behavior during the sessions (“behavioral data”));
(3) performing statistical analysis, to obtain an emotion cognition capability of the tested object, wherein 
a process of performing the statistical analysis comprises: […] performing the statistical analysis on the eve movement data, and performing the statistical analysis on a combination of the behavioral data and the eye movement data
(see, e.g., p78, “the data of an individual subject are compared to a statistical model or other relative norm.  That comparison outputs a measure (e.g., a score) of social functioning based on that unique subject's own point-of-gaze during the movies he or she viewed (data results 50).”)	

Furthermore, to the extent that Klin may fail to specifically teach “performing the statistical analysis on the behavioral data” and “wherein performing the statistical analysis on the behavioral data…scene”, however, in an analogous reference Fischer teaches these limitations in regard to visually observing a child and generating a rating in regard to their emotion reactions to various stimuli (see, e.g., p70);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the analysis and the ratings as taught by Fischer to the method otherwise taught by Klin and included the claimed ratings in the statistical analysis otherwise taught by Klin, in order to gain a more complete evaluation of the subject.

In regard to Claims 2-4, Klin teaches these limitations.  See, e.g., in regard to employing “dynamic visual stimuli, such as movies…depicting common social interactions (typically dyadic or triadic interactions)”.  To the extent that Applicant may claim outputs with a different visual appearance than those taught by the cited prior art such a visual appearance does not patentably distinguish over the cited prior art to the extent that it has no functional relationship to the substrate (e.g., computer display) upon which it appears.  See MPEP 2111.05.
In regard to Claim 5, Klin teaches these limitations.  See, e.g., p96, “suitable information [including] information relevant for the purposes of data processing and analysis”.
In regard to Claim 6, see rejection of Claim 1 in regard to “recording, by using an audio/video collection device in an entire process”.  
In regard to Claim 11, Klin teaches these limitations.  See, e.g., in regard to employing “dynamic visual stimuli, such as movies…depicting common social interactions (typically dyadic or triadic interactions)”.  To the extent that Applicant may claim outputs (“different expression intensities”) with a different visual appearance than those taught by the cited prior art such a visual appearance does not patentably distinguish over the cited prior art to the extent that it has no functional relationship to the substrate (e.g., computer display) upon which it appears.  See MPEP 2111.05.

In regard to Claim 12, Klin teaches these limitations in regard to making the claimed comparison (see, e.g., p78).  To the extent that Applicant may claim outputs with a different visual appearance (“real scene and a virtual scene”) than those taught by the cited prior art such a visual appearance does not patentably distinguish over the cited prior art to the extent that it has no functional relationship to the substrate (e.g., computer display) upon which it appears.  See MPEP 2111.05.
In regard to Claim 13, Klin teaches these limitations in regard to making the claimed comparison (see, e.g., p78).  To the extent that Applicant may claim outputs with a different visual appearance (“single person scene and a multi-person scene”) than those taught by the cited prior art such a visual appearance does not patentably distinguish over the cited prior art to the extent that it has no functional relationship to the substrate (e.g., computer display) upon which it appears.  See MPEP 2111.05.
In regard to Claim 14, Klin teaches these limitations in regard to making the claimed comparison (see, e.g., p78).  To the extent that Applicant may claim outputs with a different visual appearance (“single sentence scene and a dialogue scene”) than those taught by the cited prior art such a visual appearance does not patentably distinguish over the cited prior art to the extent that it has no functional relationship to the substrate (e.g., computer display) upon which it appears.  See MPEP 2111.05.
In regard to Claim 15, Klin teaches these limitations.  See, e.g., p89. 
In regard to Claim 16, Klin teaches these limitations.  See, e.g., p5


Continued Examination Under 37 CFR 1.114
	Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    412
    688
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant claims collecting data (e.g., “multi-modal evaluation information”) and analyzing that data (e.g., “performing statistical analysis”) and such subject matter has been held to be patent ineligible by the CAFC as being an abstract idea in the form of a mental process in decisions such as, e.g., Electric Power Group.

	Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    346
    678
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    81
    671
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant claims are directed to managing interactions between people in terms of how a human subject interacts with scenes of people and such subject matter has been identified as being abstract as a method of organizing human activity.  See, e.g., MPEP 2106.04(a)(2)(II).

	Applicant argues on page 12-13 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image4.png
    242
    675
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    310
    644
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant does not claim a “technological improvement” to the extent that Applicant claims an abstract idea and the “technology” claimed in addition to that idea are generic sensor devices used for their generic, well-known and conventional purposes of data collection.  See, e.g., the CAFC’s opinion in Ultramercial in regard to what constitutes a technological improvement.
	Applicant further argues on page 13 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image6.png
    248
    670
    media_image6.png
    Greyscale

Applicant’s argument is not persuasive because merely claiming an ostensibly novel and/or non-obvious invention does not necessarily render patent eligible subject matter under the two-part Mayo test.  See, in this regard, the issued patents (i.e., ostensibly novel and/or non-obvious subject matter) that the CAFC invalidated in, e.g., Alice, Electric Power Group, University of Florida Research, Ultramercial, under the test.

Applicant further argues on pages 14-15 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image7.png
    185
    654
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    282
    665
    media_image8.png
    Greyscale

Applicant’s argument is not persuasive because evaluating individuals with autism is not a “technical field” to the extent that it does not require the use of a particular machine and/or the transformation of any article.  See the CAFC’s decision in Ultramercial in regard to the machine or transformation test as applied in regard to Alice.  Applicant also cites no legal authority in support of its argument that it has claimed a “practical application” by claiming an invention intended to help “to accurately and effectively evaluate autism patients”.  Applicant’s argument here sounds in utility (i.e., Applicant is arguing that it has claimed a “useful” invention) and not in “subject matter eligibility”, however, these are two separate burdens under 101.  See MPEP 2104(III) and (IV).
	Applicant cites Classen on pages 15-16 of its Remarks, however, that decision pre-dated Alice and its application of the two-part Mayo test and Applicant provides no rationale as to why it is still good law.  Furthermore, and contrary to Applicant’s argument on page 16 “collecting and analyzing data” has been held to be patent ineligible as a mental process by the CAFC under the two-part Mayo test in decisions such as Electric Power Group.

Applicant further argues on pages 14-15 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image9.png
    393
    665
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    133
    659
    media_image10.png
    Greyscale

Applicant’s arguments are not persuasive for the reasons stated supra in response to similar arguments and to the extent that Applicant’s claims do not, in fact, require the use of a computer.


	Applicant’s arguments on pages 19-20 in regard to the rejections made under 35 USC 102/103 are addressed by the updated statements of those rejections made supra, which were necessitated by Applicant’s amendments.
	Applicant argues on pages 20-21 of its Remarks:

    PNG
    media_image11.png
    208
    640
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    54
    420
    media_image12.png
    Greyscale

Applicant’s arguments are not persuasive. To the extent that Applicant does not positively claim any limitations in regard to, in fact, rendering a diagnosis of the subject as having autism the statement made in the preamble has been interpreted as being one of intended use.  See MPEP 2111.02.  And Klin teaches a method intended for, as well as in fact, evaluating persons who have been diagnosed with autism.  See, e.g., p5.  Furthermore, Klin, in fact, teaches its method being employed on persons who have been diagnosed with autism.  See, e.g., p207.

Applicant argues on page 21 of its Remarks:

    PNG
    media_image13.png
    339
    652
    media_image13.png
    Greyscale

Applicant’s arguments are not persuasive.  Klin at, e.g., p78 teaches providing various visual stimuli.  To the extent that Applicant may claim outputs with a different visual appearance (“verbal communication scene or an emotional communication scene”) than those taught by the cited prior art such a visual appearance does not patentably distinguish over the cited prior art to the extent that it has no functional relationship to the substrate (e.g., computer display) upon which it appears.  See MPEP 2111.05.
Applicant’s arguments on pages 21-24 are addressed by the updated statement of rejection of Claim 6, which were necessitated by Applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715